DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 24 April 2020 has been considered.
	Claims 1-20 are pending and have been considered on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 of Claim 1 should be revised to recite “… comprising [[su-crose]] sucrose as an …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-12, 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10 is confusing in its recitation of “wherein the fruA-gene comprises a nucleic acid selected from the group consisting of: a2) nucleic acids having the nucleotide sequence of SEQ ID NO: 3; b2) nucleic acids encoding the amino acid sequence of SEQ ID NO: 4” because SEQ ID NO: 4 is the amino acid sequence of a rbsK polypeptide and not a fruA polypeptide, and SEQ ID NO: 3 is a rbsK gene and not a fruA gene.  This same issue applies to Claim 18.  Claims 11 and 12 are rejected due to their dependency upon Claim 10, and Claims 19 and 20 are rejected due to their dependency upon Claim 18.
	Claim 15 is indefinite in its recitation of a “method of using a genetically modified microorganism according to claim 13, the method comprising using the genetically modified microorganism for the fermentative production of an organic compound” because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2011/0269183) in view of Schroder et al. (WO 2010/092155 – see the IDS filed 24 April 2020) and Dole et al. (US Publication No. 2013/0337519).
	Lee et al. describe recombinant microorganisms capable of metabolizing sucrose to a desired compound such as succinic acid (abstract; paragraph [0067]).  The host cell may be a bacteria, yeast or fungi (paragraph [0015]).  The ability to metabolize sucrose is provided by introducing a ptsG gene, a sacC gene and an rbsK gene into a host cell (paragraphs [0034]-[0036]).  The rbsK gene has SEQ ID NO: 5 which, as shown by the sequence alignment below, has 99.5% sequence identity with the amino acid sequence of SEQ ID NO: 4 of the present invention.
	Lee et al. do not describe a Pasteurellaceae host cell such as Basfia succiniciproducens.
	Schroder et al. describe bacterial strains for producing succinic acid (abstract).  Although these cells are described as being altered so as to be able to use glycerol as a carbon source to produce succinic acid, the bacterial strains also have the ability to produce succinic acid from sucrose (page 12, lines 11-37).  Appropriate host cells include those from the family Enterobacteriaceae such as Escherichia coli, and host cells from the family Pasteurellaceae including Basfia succiniciproducens strain DD1, having the deposit number DSM 18541 (page 9, lines 7-40, and page 10, lines 20-29).  Strain DD1 is explicitly described as being able to produce succinic acid from sucrose (page 10, lines 31-38).

	It would have been obvious to one or ordinary skill in the art to have used the Pasteurellaceae bacterial cells of Schroder et al., including Basfia succiniciproducens strain DD1, as the host cells for genetic modification according to Lee et al. such as by incorporation of an rbsK-gene because Schroder et al. describe the ability of Pasteurellaceae bacterial cells such as Basfia succiniciproducens strain DD1 to produce succinic acid by using sucrose as a carbon source and Lee et al. teach that their methods are generally applicable to any bacterial cell.  Although Lee et al. describe the incorporation of sucrose transport/metabolizing genes into cells which do not have the ability to utilize sucrose, it would have been obvious to have incorporated the rbsK gene into a cell which already has the ability to produce succinic acid using sucrose as a carbon source because Dole et al. teach that incorporation of sucrose transport/metabolizing genes, including a gene encoding fructokinase (e.g., the rbsK-gene), is advantageous not only in cells which do not have the ability to metabolize sucrose but also to augment the activity of sucrose transport/metabolizing genes in cells which already have the ability to produce succinic acid using sucrose as a carbon source.

SEQ ID NO: 4 (top) versus Lee SEQ ID NO: 5 (bottom)

    PNG
    media_image1.png
    531
    736
    media_image1.png
    Greyscale


	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2011/0269183) in view of Schroder et al. (WO 2010/092155 – see the IDS filed 24 April 2020), Dole et al. (US Publication No. 2013/0337519) and Krawczyk et al. (WO 2015/118051 – see the IDS filed 24 April 2020).
	Lee et al., Schroder et al. and Dole et al. have been discussed above.  None of those references describes reducing the activity of a fruA gene in a succinic acid-producing host cell.
	Krawczyk et al. describe modified microorganisms for producing an organic compound such as succinic acid wherein the genetic modification is a reduced activity of the enzyme encoded by the fruA-gene (abstract; page 2, line 31 to page 3, line 4).  The host microorganism is preferably a Basfia succiniciproducens such as Basfia succiniciproducens strain DD1 (page 4, lines 16-33).  The fruA-gene can encode a protein having SEQ ID NO: 4 which is 100% identical 
	It would have been obvious to one of ordinary skill in the art to have deleted all or part of the fruA-gene in the microorganism of Lee/Schroder/Dole because Krawczyk et al. teach that such a deletion to inactivate the fruA-gene can be expected to increase production of succinic acid by the host microorganism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2020/0181653 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652